UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-52852 BIOFUELS POWER CORPORATION (Exact name of registrant as specified in its charter) TEXAS 56-2471691 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 20202 Hwy 59 N, Suite 210 Humble, Texas (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code: (281) 364-7590 Securities Registered pursuant to Section 12(g) of the Act Common Stock, par value $0.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark if the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. There has never been a public market for our stock. Based on the most recent price report on over the counter exchanges the aggregate market value of the Company is $9,430,000 at March 31, 2014. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. Title of Class Outstanding at March 31, 2014 Common Stock, $0.001 Par Value 31,442,760 Shares No documents are incorporated by reference in this Form 10-K. Table of Contents TABLE OF CONTENTS PART I ITEM 1 Business 5 ITEM 1A Risk Factors 11 ITEM 2 Properties 17 ITEM 3 Legal Proceedings 17 ITEM 4 Submission of Matters to a Vote Of Security Holders 17 PART II ITEM 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 18 ITEM 6 Selected Financial Data 21 ITEM 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 ITEM 7A Quantitative and Qualitative Disclosures About Market Risks 23 ITEM 8 Financial Statements and Supplementary Data 24 ITEM 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 38 ITEM 9A Controls And Procedures 38 PART III ITEM 10 Directors, Executive Officers and Corporate Governance 40 ITEM 11 Executive Compensation 42 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 45 ITEM 13 Certain Relationships and Related Transactions, and Director Independence 46 ITEM 14 Principal Accounting Fees and Services 46 PART IV ITEM 15 Exhibits, Financial Statement Schedules 47 Signatures 48 Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS “Forward-looking” statements have been included throughout this report on Form 10-K. These statements arise most frequently in connection with our attempt to predict future events. The words “may,” “will,” “expect,” “believe,” “plan,” “intend,” “anticipate,” “estimate,” “continue,” and similar expressions, as well as discussions of our strategy, are intended to identify forward-looking statements. Although we believe that these forward-looking statements are based on reasonable assumptions, we can give no assurance that our expectations will in fact occur and caution that actual results may differ materially from those in the forward-looking statements. The important factors listed in the section entitled “Risk Factors,” as well as any cautionary language in this report on Form 10-K, provide examples of risks, uncertainties and events that may cause our actual results to differ materially from the expectations described in any forward-looking statements. You should be aware that the occurrence of the events described in this Report on Form 10-K could have an adverse effect on our business or financial condition. You should also be aware that the “forward-looking” statements are subject to a number of risks, assumptions and uncertainties, such as: · Our early stage of development, our brief operating history and our rapidly evolving business plan which make our prospects difficult to evaluate; · Our need to raise substantial capital to finance our planned expansion, our history of significant operating losses and our inability to provide any assurances that our planned operations will be profitable; · Our history of significant related party transactions with former affiliates that may give rise to conflicts of interest, result in significant losses to our company or otherwise impair investor confidence; · Our reliance on part-time executive officers who are engaged in other activities and will face conflicts of interest in allocating their time among various interests; · Our need to obtain a premium price for green electricity, successfully execute our growth strategy in a rapidly evolving market and develop ancillary sources of revenue; · Our exposure to substantial volatility in the market prices for agricultural commodities used as biodiesel feedstock and our inability to fully hedge against commodity price changes which may cause our results of operations to fluctuate; · Our exposure to a variety of risks associated with the construction, permitting and operation of biodiesel fueled electric power generating facilities; · Our dependence on tax incentives, governmental subsidies and environmental policies and the risk that incentives that presently favor the use of biodiesel for power generation may change · Our inability to rely on pricing as a principal competitive advantage and our need to focus our marketing efforts primarily on environmental benefits; · Our ability to satisfy our future capital requirements and react to business opportunities; · The absence of a public market for our common stock and the time, effort and expense associated with any effort to develop and active, stable and sustained trading market; and · Other factors including those detailed in this report on Form 10-K under the heading “Risk Factors.” You should not unduly rely on forward-looking statements, which speak only as of the date of this report on Form 10-K. Except as required by law, we are not obligated to publicly release any revisions to these forward-looking statements to reflect events or circumstances occurring after the date of this report or to reflect the occurrence of unanticipated events. All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the forward-looking statements in this report. Table of Contents PART I ITEM 1— BUSINESS History: From inception through mid-2006, we engaged in a largely unsuccessful effort to complete live fire testing and obtain military procurement contracts for the Deto-Stop explosion prevention system. In December 2006, we changed our name to Biofuels Power Corporation, assumed control over two partnerships described below that were organized and syndicated by Texoga during 2006, raised approximately $1.5 million in equity from the sale of common stock and reformulated our business plan to focus on building and operating biofuel production projects and distributed electrical generating plants in the metropolitan Houston area that are fueled by alternative fuels. In addition, due to the low cost of natural gas the high price of oil in the U.S., the firm is diversifying to develop a gas to liquids production. Texoga Biofuels 2006-I (“TBF-I”), a Texas limited partnership, was syndicated by Texoga in April 2006 and raised $3.5 million from the private sale of 3,500 units of limited partnership interest to 36 accredited investors. After paying selling commissions of 10% to M1 Energy Capital Securities LLC, the net capital of TBF-I was $3,150,000. TBF-I provided the principal financing for a biodiesel fueled electric power generating facility in Oak Ridge North, Texas. In December 2006, Texoga assigned its general partner interest in TBF-I to us with the written consent of a 2/3 majority of the limited partners. While we assumed all of Texoga’s rights and obligations as general partner of TBF-I, we did not issue any securities or pay any consideration to Texoga in connection with the assignment. After assuming our role as general partner of TBF-I, we offered to exchange shares of our common stock for TBF-I units. Since December 2006,we have issued 4,417,500 shares of our common stock to purchase 2,245 TBF-I units; purchased 500 TBF-I units for cash; and purchased the remaining 755 TBF-I units for convertible subordinated notes. At the date of this annual report on Form 10-K, we have acquired all 3,500 TBF-I units, dissolved the partnership and assumed direct ownership of the Oak Ridge North facility. Texoga Biofuels 2006-II (“TBF-II”), a Texas limited partnership, was syndicated by Texoga in August 2006 and raised $3.5 million from the private sale of 3,500 units of limited partnership interest to 45 accredited investors. After paying selling commissions of 10% to M1 Energy Capital Securities LLC, the net capital of TBF-I was $3,150,000. TBF-II provided substantial financingfor a biodiesel fueled electric power generating facility in Montgomery County Texas. In December 2006, Texoga assigned its general partner interest in TBF-II to us with the written consent of a 2/3 majority of the limited partners. While we assumed all of Texoga’s rights and obligations as general partner of TBF-II, we did not issue any securities or pay any consideration to Texoga in connection with the assignment. After assuming our role as general partner of TBF-II, we offered to exchange shares of ourcommon stock for TBF-II units. Since December 2006, we have issued 4,318,326 shares of our common stock to purchase 3,050 TBF-II units. On the date of this annual report on Form 10-K, we own a 10% general partner interest in TBF-II, together with 87.1% of the limited partner interests. The exchange of TBF-II units for shares of our common stock has not changed the structure of TBF-II or adversely impacted the rights of its limited partners. However, as the beneficial owner of 87.1% of the limited partner interests, we have voting control over the partnership and are entitled to receive the same distributions the original limited partners would have received. Under the applicable agreements, the holders of the TBF-II units that we do not own are entitled to receive 12.9% of any federal tax credits generated by our turbine power facility until they receive cumulative distributions of $900,000. Thereafter, they will be entitled to receive 1.9% of any federal tax credits generated by our turbine power facility until we exercise the buy-out rights specified in the partnership agreement. Our consolidated financial statements reflect the rights of the TBF-IIlimited partners as a minority interest. In light of our current ownership of 87.1% of the limitedpartnership interests, we do not expect the minority interests to have a material impact on our future net income. Unless we tell you otherwise, references to “our company,” “we,” “us,” and “our” refer collectively to our company, the partnership that we manage as general partner and our recently formed subsidiary Alternative Energy Consultants, LLC. Our executive office is located at 20202 Hwy 59 N, Suite 210, Humble, Texas 77338. Our telephone number is 281-446-9970. Introduction: We are pioneering the use of biodiesel and renewable diesel to fuel small-scale distributed electrical power generating plants that include ancillary heating and cooling facilities and are located in close proximity to the end-users they serve. We use the term “Integrated Energy Systems,” or “IES,” to describe these facilities. We believe Integrated Energy Systems can reduce demand on the nation's utility grid, increase energy efficiency, reduce air pollution and greenhouse gas emissions, protect against power outages, and, in many cases, significantly reduce total energy costs for end-users. We began producing electricity and selling power into the ERCOT grid in 2007. We began producing electricity and selling power into the Entergy grid in the first quarter of 2008. Accordingly our revenues to date from power sales were limited. We are not engaged in the business of manufacturing biodiesel and we only refine, blend and reprocess biofuels for use in our generating facilities. We believe ourrefining, blending and reprocessing equipment is sufficient for our current and anticipated needs.We have ceased power sales while we move the required equipment to the H.O. Clarke site.This site may require additional fuel storage and piping equipment depending on future re-development. 5 Table of Contents In addition, the Company has signed a letter of intent with RMBI International (now Liberty GTL) to perform a feasibility study related to the construction of a small scale, modular gas-to-liquids (“GTL”) facility located at the company’s Houston Clean Energy Park (“GTL Plant”).The technology under consideration for the feasibility study is not new or untested but rather links conventional equipment in a unique way.The feasibility study has been completed at a cost of approximately $3 million.A joint venture will be formed with the Company receiving a carried 25% interest in exchange for the long term use of site and certain generation equipment on a Liberty project. The Company has been offered the rights to projects 500 barrels per day and smaller with Liberty receiving a 12% interest on the first project only. The current low cost of natural gas and abundant supplies produced from unconventional shale resources enhances the opportunity to profitably convert natural gas to higher value liquid fuels. The focus of the feasibility study will be on smaller units capable of converting 5 – 10 million cubic feet per day of natural gas into approximately 500 bbls per day of syncrude (a combination of petroleum components including diesel grade fuel and naptha waxes). A plant capacity expansion on the company’s Houston Clean Energy Park may be initiated on successfulcompletion of the initial GTL Plant.The GTL Plant concept under consideration would also be capable of exporting power into the Texas ERCOT grid. Future projects of this type may be attractive to the numerous oil operators drilling shale gas wells that may be confronted with curtailing production or, in the extreme case, ceasing production entirely.These “stranded gas wells” would be released for production if the planned GTL units could process the natural gas immediately after completion of the well. The Houston Clean Energy Park is an ideal location for the development of a gas-to-liquids facility. The site has access to a large intrastate pipeline, grid connection through the on-site substation and easy access to the Houston Ship Channel refinery and petrochemical complex.The feasibility study is an important step in commercializing the technical concept. Future gas-to-liquids developments like this could fill a need in the energy industry for decades to come. Biodiesel is a diesel fuel substitute that is made from renewable raw materials such as plant oils and animal fats and has almost the same energy density as petroleum-based diesel. Renewable diesel is a broader class of diesel fuel substitutes that are derived fromrenewable plant and animal sources, including certain byproducts that remain afteragricultural products are processed into foods, cosmetics and other products. In this annual report on Form 10-K, we use the term “off-spec” to describe biodiesel that is made from fats and oils that solidify at cooler temperatures and is not suitable for transportation applications, and renewable diesel that satisfies the technical requirements of various Federal and State programs that encourage the production and use of renewable fuels. The process that transforms raw plant oils and animal fats into biodiesel is called transesterification. The reaction is accomplished through a relatively simple process of mixing lye and methanol with raw plant oil or animal fat; separating the resulting biodieseland glycerinusing conventional gravity separation; and removing any free methanol and water by passing the finished biodiesel through a high-temperature evaporator.Since the carbon dioxide released when biodiesel is burned was removed from the air during production of the feedstock, biodiesel is a “carbon neutral” fuel that does not contribute to the accumulation of atmospheric CO2. Biodiesel also emits fewer ancillary pollutants such as unburned hydrocarbons, sulfates, carbon monoxide and soot(otherthan fossil fuels). Biodiesel is the only alternative fuel that complies with the health effects testing requirements of the 1990 Clean Air Act Amendments.It is also is the only alternative fuel that runs in any conventional, unmodified diesel engine. Other benefits of biodiesel include: · Reduced fire risk because the flash point of biodiesel is higher than petroleum-based diesel; · Reduced environmental risk because biodiesel is non-toxic and biodegradable; · Reduced reliance on limited natural resources like coal, oil and natural gas; · Reduced competition for uncertain imported energy supplies; and · Significant long-term benefits for agriculture and the domestic economy. Biodiesel can be stored anywhere that petroleum-based diesel fuel is stored. It is safer to handle and transport because biodiesel is biodegradable and has a higher flashpoint (260°F) than petroleum-based diesel (130°F). Biodiesel can also extend the life of diesel engines because it is more lubricating than petroleum-based diesel fuel, while fuel consumption, power output, and engine torque are relatively unaffected. Business: The initial focus of our business is on an eight-county region surrounding Houston, Texas that is generally referred to as the Houston-Galveston-Brazoria Eight Hour Ozone Non-Attainment Area (the “HGB”). The HGB has chronic air quality problems because of the density of petrochemical plants and other heavy industry. As a result, the Texas Commission on Environmental Quality (the “TCEQ”) has adopted a variety of source control regulations and strategies to combat air pollution and improve air quality within the HGB. 6 Table of Contents We believe the use of biodiesel and renewable diesel can increase air quality in the HGB and provide needed additional generating capacity without adversely impacting the petrochemical and other industries that are the economic lifeblood of the region. We are also working on other clean technologies to enhance the value of our site.The current venture to study the feasibility of adding a GTL facility could result in both the operation of a gas-to-liquids plant as well as the sale of these modular plants to others.There are a number of wells drilled for shale gas that are shut in due to lack of a pipeline connection.These wells could produce quicker if modular systems were available to convert the natural gas into salable petroleum products.We would like to build, sell and commission small plants such as these. Operations: Our current operations are conducted at two sites in the HGB surrounding Houston, Texas. All of our facilities are located within 35 miles of downtown Houston. At the date of this annual report on Form 10-K, we have: · Leased a 1/2-acre industrial site; built a 3,000 square foot building and control room; and installed a biodiesel fueled generating plant that operated until late 2008.This project was decommissioned in early 2009, equipment to be used at the H.O. Clarke site has been moved and equipment that will not be used has been sold.This lease has been terminated. · Leased a 1.5 acre industrial site in an unincorporated area of Conroe, Texas; built a 2,200 square foot building and control room; and installed a GE Frame 5 Turbine generator with a rated capacity of just under 10 MW.This project was decommissioned in early 2009 and equipment was moved to the H.O. Clarke site.Certain improvements and fixtures were abandoned and these amounts have been written off from our asset list.The lease has been terminated effective May 1, 2009. · Purchased a 79 acre industrial site in Houston, Texas which was the location of the decommissioned H. O. Clarke Power Plant formerly owned by Houston Light and Power.The decommissioned generating plant generated up to 288 MW from gas fired steam turbines from the 1940’s to the late 1990’s when the industry was deregulated.At that time, Texas Genco acquired the generation assets and Centerpoint Energy acquired the transmission and distribution assets including the 12 kV and 138 kV substations adjacent to the site.Texas Genco installed six GE Frame 5 gas-fired combustion turbines providing over 80 MW as peaker units into the Centerpoint distribution 12 kV system.These combustion turbines were decommissioned in 2004 but the interconnection assets remain intact and the substation is still used continuously.We relocated the Company’s GE Frame 5 turbine from the Conroe site and plan to install it at this location to generate peakingpower using waste gases from the proposed GTL project.The Company plans to build a pilot scale GTL project that can be used to demonstrate the technology outlined in the recently completed feasibility study. Following the successful demonstration of the pilot plant, the Company plans to develop well site GTL plants to be used on the numerous stranded gas wells in Texas.Significant additional funds are required to implement these plans and there is no assurance that we will be successful in raising the necessary capital to proceed. The current low cost of natural gas and abundant supplies produced from unconventional shale resources enhances the opportunity to profitably convert natural gas to higher value liquid fuels. The focus of the company’s GTL development will be on smaller units capable of converting 5 – 10 million cubic feet per day of natural gas into feasibility approximately 500 bbls per day of syncrude. A plant capacity expansion on the company’s Houston Clean Energy Park may be initiated on successful completion of the initial GTL Plant.The GTL Plant concept under consideration would also be capable of exporting power into the Texas ERCOT grid. Future projects of this type may be attractive to the numerous oil operators drilling shale gas wells that may be confronted with curtailing production or, in the extreme case, ceasing production entirely.These “stranded gas wells” would be released for production if the planned GTL units could process the natural gas immediately after completion of the well. The Houston Clean Energy Park is an ideal location for the development of a gas-to-liquids facility. The site has access to a large intrastate pipeline, grid connection through the on-site substation and easy access to the Houston Ship Channel refinery and petrochemical complex.The feasibility study is an important step in commercializing the technical concept. Future gas-to-liquids developments like this could fill a need in the energy industry for decades to come. 7 Table of Contents In January 2008, we began operations at our Montgomery County power plant , which was connected to Entergy’s grid.This facility was the first biofuel-fired power plant in the United States to deliver electricity into an inter-connected transmission network. We operated both the Oak Ridge North and Montgomery County facilities as “peaking plants,” which meansthey were dispatched during periods of peak demand when prices for electricity werehigher and idled during low-demand periods when electricity prices were lower.In light of damage to the ERCOT and Entergy transmission networks resulting from Hurricane Ike, high biodiesel and renewable diesel supply costs, lower power prices and ongoing negotiations to acquire the 79 acre industrial site in Houston, we elected to suspend operations at both Oak Ridge North and Montgomery County facilities.Subsequently, we moved equipment from the Montgomergy County facility to the new 79 acre industrial site.For these reasons, we have no revenue from power sales during 2009 and 2010 we operated in a cash conservation mode while we attempted to raise expansion capital.There is no assurance that sufficient capital can be raised to continue company operations. Biodiesel Supply and Production: Biodiesel can be manufactured from almost any plant oil or animal fat. However, the physical characteristics of the resulting fuel depend in large part on the physical characteristics of the original feedstock. Plant oils like soy and cottonseed that remain liquid over a wide temperature range are converted into biodiesel that remains liquid over a wide temperature range and are suitable for making transportation fuels. Animal fats and plant oils that solidify at warmer temperatures produce biodiesel that solidifies at warmer temperatures. As a result, biodiesel made from these types of oils is generally not desirable for use in automobiles, trucks and other transportation applications where the fuel will be exposed to cooler weather conditions. Biodiesel and renewable diesel are classified as renewable fuels that are eligible for refundable federal credits of $1.00 per gallon for fuels manufactured from new plant oils, fats and other virgin agricultural productsand $0.50 per gallon for fuels produced from non-virgin oil and fats. For fuels used in transportation, the credit is claimed as an offset against the federal excise tax for motor fuels. For fuels used in IES and other off-road applications, the credit is paid directly by the federal government. Our business plan depends on the continued availability of tax incentives and other governmental subsidies. If the subsidy regime is modified in a way that significantly curtails the amount of available subsidies, the negative impact on our company could be substantial.Federal subsidies for all biofuels credits expired at the end of 2009 and were extended until the of end of 2011, butthere’s no assurance that the Congress will renew them going forward. Biodiesel requires approximately eight pounds of feedstock for each gallon of finished fuel. It also requires ancillary raw materials (principally methanol and lye). At current feedstock prices, biodiesel can be more expensive than petroleum-based diesel. While various credits and agricultural support payments improve the economics of biodiesel production, it is difficult to profitably produce biodiesel at current feedstock prices. Biofueled facilities are built in a fixed location with the intention of operating from that location for years. In a fixed location, it is a simple matter to use exhaust gases to heat storage tanks and fuel lines. Since we have the ability to heat our fuel systems and fuel costs are the most expensive component of our overall operating costs, we plan to use biodiesel made from less desirable feedstock supplies like beef tallow, pork tallow, chicken fat and palm oil whenever possible. We believe our ability to use biodiesel made from feedstock sources that are not suitable for transportation fuel will help us to control our fuel costs and maximize our gross margin from power generating activities. We intend to purchase off-spec biodiesel and renewable diesel in the open market. Since there are numerous producers of biodiesel that offering off-spec biodiesel into the transportation market and a wide variety of industrial processors of plant oils and animal fats that generate byproduct streams that qualify as renewable diesel, we believe that competition exists among potential suppliers. We do not anticipate difficulties in obtaining adequate fuel supplies in the future. Nevertheless, our experience in the off-spec biodiesel and renewable diesel markets is limited and we have not entered into long-term contracts with any suppliers. Accordingly, we cannot provide any assurance that sufficient quantities of off-spec biodiesel and renewable diesel will be available at attractive prices and in quantities sufficient to serve our future needs. Electric Power in Texas: The generation, distribution and sale of electricity in Texas is managed by ERCOT, which operates the high voltage transmission and distribution grid and manages the deregulated market for approximately 75% of the State. Unlike other regions in the United States, the ERCOT grid functions as a single regulated system instead of as a network of cooperating utility companies. While the high voltage transmission and distribution of electricity are regulated, the production and retail sale of electricity are deregulated. 8 Table of Contents Within the ERCOT system, there are numerous power generating companies (“PGCs”) that own facilities for the generation of electricity; certified retail electric providers (“REPs”) that sell electricity to end-users; and registered power marketers (“RPMs”) that act as wholesale intermediaries between the PGCs and REPs.Under Texas law, only RPMs and REPs can purchase electricity from PGCs and sell to retail end-users. REPs are not allowed to own generating facilities, so all retail electricity is purchased in the competitive ERCOT wholesale marketplace. Most electric power in ERCOT is sold under bilateral contracts, but long-term contracts of two years or more are very rare. Much of the electricity generated is sold in very short-term contracts and roughly 5% is sold in a daily “balancing market” based on bids submitted the previous evening. Most wholesale electric prices are indexed in some way to natural gas prices. For all but the periods of very low system load, gas-fired generating units (which constitute 72% of the generating capacity in ERCOT) are the marginal supply of electricity and are dispatched on their relative efficiency of converting natural gas to electricity. As a consequence, ERCOT wholesale prices closely track the price of natural gas in Texas, even for generators not fueled by gas. Municipal utilities, state power authorities and electrical cooperatives are not required to participate in the competitive retail electric market, although some of these do purchase power in the competitive wholesale market. As a PGC in the ERCOT system, we have the option of selling our electricity: · under a short-term contract with an end-user; · under a long-term contract with an end-user; · to an RPM or REP for the balancing energy price that is established every 15 minutes; · to an RPM or REP for the day-ahead price that is established on a daily basis; We can also pre-sell all or part of our electricity in the ERCOT futures market. Operating Revenues: By suspending operations at the Conroe and Oak Ridge North sites and relocating equipment to the H. O. Clarke site, we achieved no operating revenue for 2012 and 2013.Should we be successful in restoring power generation at the new site, we hope to derive additional operating revenue and credits from a variety of sources including: · Federal Excise Tax Rebate (FETR) Biodiesel and renewable diesel produced from virgin oils and fats and used as a fuel are entitled to a $1.00 per gallon rebate ($0.50 for non virgin oils and fats) from the Federal Government in the form of an Excise Tax Rebate.IRS Form 720 is a quarterly report that allows registered blenders to request the rebate.Alternative diesel fuel produced from renewable feedstocks (but not classified as biodiesel) entitled to a $0.50 per gallon rebate.As of the date of this filing, these rebates have not been extended by the Federal government.There is no assurance that these rebates will be extended and, if extended, there is no assurance that the extension will continue beyond December 31, 2012. Renewable Identification Numbers (RINs)The use of approvedfeedstocks such as non-cellulosic portions of food waste (ie.yellow grease) and animal fats can create EPA approved RINs that are purchased by petroleum producersto comply with the new Renewable Fuel Standard(RFS).Under the RFS, petroleum producers are required to have a certain percentage of renewable gallons (traded as RIN gallons) for each volume of petroleum fuel produced.The price of RINs traded depend on the availability of RINs in the marketplace but over the last year RIN values have often exceeded FETR valuesfor qualifying renewable gallons. Green Electricity Premium (GEP)Electricity produced from biodiesel is classified as “green” electricity because the carbon dioxide released when biodiesel is burned was removed from the air during production of the feedstock. While we have not done so to date, we believe we may be able to obtain higher prices from end-users that are willing to pay a premium for the goodwill associated with environmentally conscious energy policies. · Heating and Air Conditioning Services (HACS) Waste heat produced by our generating plants is currently vented to the atmosphere and lost. Nevertheless, we believe our waste heat has substantial economic value to commercial and industrial concerns that operate in close proximity to our plants and can use itto satisfy their heating and air conditioning requirements. We plan to purchase and install a combination of heat collection and adsorption cooling equipment on each of our generating plants and to sell HACS to customers in the immediate vicinity of our plants. We believe the potential value of our planned HACS may equal or exceed the initial value of our power generation revenue. 9 Table of Contents · Renewable Energy Credits (REC)RECshave been mandated as part of Texas’ deregulation of the electric utility industry. Generating facilities are granted RECs in direct proportion to the MWh of renewable energy produced from sources such as hydro, wind, solar, biogas and renewable fuels. In turn, all retail electric providers in Texas are required to hold RECs based on the level of their annual retail sales in the state. RECs trade separately from the produced electricity and have an independent value determined by market forces. Since 2003, RECs in Texas generally have traded lower over time as more and more wind assets create a softening of demand and concomitant reduction in REC value. · Emission Reduction Credits (ERC)The HGB Mass Emission Cap & Trade program was adopted in December 2000. The program is managed by the TCEQ and establishes emission caps for the HGB. The emissions covered by the program include NOx; volatile organic compounds; carbon monoxide; SOx; and particulates. Since biodiesel, or biodiesel combined with additives or catalytic converters, can reduce emissions in each of the covered emissions classes and all of our current and planned operations will be conducted within the HGB, we may be able to generate saleable emission reduction credits. · Greenhouse Gas Credits (GGC)Large quantities of CO2, a “greenhouse gas” that is widely believed to be a principal cause of global warming, are produced whenever hydrocarbons are used for fuel. At present, there are no Federal, State or local regulations that restrict the production of CO2 or other greenhouse gases though voluntary programs have emerged in the US. Nevertheless, increased awareness of global warming and other problems associated with greenhouse gas emissions is driving efforts throughout the industrialized world to regulate and restrict future CO2 emissions. If CO2 emission standards are adopted, biodiesel may become a preferred fuel because it is carbon neutral. It is presently impossible to predict whether CO2 reduction initiatives will be adopted in the State of Texas, when such initiatives might be adopted or the potential value of any future carbon reduction credits that may be available to us. There is no assurance that our plans to augment any futurerevenue from electricity sales with the incentives described above will be successful. Even if we realize substantial ancillary revenues from these sources and others, there are no assurances that our revenues will ever exceed our operating costs or that we will be able to generate operating profits on a sustained basis. If we are unable to significantly increase our operating revenue or significantly reduce our fuel costs, our business will fail. Sales and Marketing: Since we have not sold green electricity under long term contracts, we cannot specifically identify the principal potential markets or likely customers for green electricity. However, we believe that green electricity will be attractive to industrial users that need to reduce their overall air pollution profile, environmentally conscious consumers that want to make a tangible contribution to air quality, and retail stores, restaurants and other commercial establishments that want to project an environmentally conscious image to the general public. Newly formed subsidiary: In August 2007, we organized a subsidiary limited liability company named Alternative Energy Consultants, LLC (“AEC”), which will engage in the business of designing and building standardized biodiesel refineries and IES facilities for our company and third parties. Our ultimate goal for AEC is to develop an engineering staff for the design work; a fabrication division to manufacture key components; and a field staff to provide procurement, construction and operating services. AEC’s initial designs are based on modifications to our Oak Ridge North and Montgomery County facilities. As we develop additional experience in the development and construction of new IES facilities, those designs will also be made available to third parties through AEC. Competition: In the electric power markets, we compete with all major utilities that provide power to the ERCOT grid, and a variety of small power producers including CHP facilities, wind farms and solar power installations. While we operated our Oak Ridge North and Montgomery County facilities as peak load plants, we were not able to secure bilateral contracts for sale of our electricity. Until we are able to sell green electricity under long-term contracts, we will be forced to operate in a largely non-competitive market segment consisting of small electricity generators who can either produce electricity and sell it for the prevailing price or refrain from producing and selling electricity. If, as and when we are able to market green electricity to end-users, our principal method of competition will be to emphasize the environmental benefits of our electricity as compared with electricity produced from coal fired plants and other sources. Most of our competitors have greater financial resources and lower fuel costs than we do; are able to produce electricity for a lower cost per MWh than we can; and are better able to withstand periods of low electricity prices without suffering negative cash flows from power generating activities. In the markets for green and renewable electricity, we will compete primarily with wind farms and solar power installations, whichoffer the same renewable and clean power advantages that we do while incurring significantly lower operating costs. 10 Table of Contents Regulatory Compliance: All phases of designing, constructing and operating biodiesel powered facilities for the generation of electricity are subject to environmental regulation by various federal and state government agencies, including, but not limited to, the EPA, the Texas Commission on Environmental Quality (“TCEQ”) and other agencies in each jurisdiction where our existing and proposed facilities are located. Environmental laws and regulations relating to exhaust emissions, air and water quality and the discharge of pollutants in general are extensive and have become progressively more stringent. Since biofuels are non-toxic and biodegradable, and emissions from the combustion of biofuels can belowerthan emissions from the combustion of other liquid fuels, we may have lesser costs to ensure compliance with applicable environmental laws and regulations than petroleum-fueled projects. Nevertheless, applicable laws and regulations are subject to change, which could be made retroactively. Violations of environmental laws and regulations or permit conditions can result in substantial penalties, injunctive orders compelling installation of additional controls, civil and criminal sanctions, permit revocations and/or facility shutdowns. If significant unforeseen liabilities arise for corrective action or other compliance, our sales and profitability could be adversely affected. Our current and planned operations require licenses, permits and in some cases renewals of these licenses and permits from various governmental authorities. Our ability to obtain, amend, comply with, sustain, or renew such licenses and permits on acceptable, commercially viable terms are subject to change, as, among other things, the regulations and policies of applicable governmental authorities may change. Our inability to obtain, amend to conform to our operations, or extend a license or a loss of any of these licenses or permits may have a material adverse effect on our business, financial condition and results of operations. Failure to comply with government regulations could subject us to civil and criminal penalties, require us to forfeit property rights and may affect the value of our assets or our ability to conduct our business. We may also be required to take corrective actions, including, but not limited to, installing additional equipment, which could require us to make substantial capital expenditures. We could also be required to indemnify our employees in connection with any expenses or liabilities that they may incur individually in connection with regulatory action against them. These could result in a material adverse effect on our business, financial condition and results of operation. To date, our expenditures for regulatory compliance have not been material, but we expect the cost of regulatory compliance to increase as our business develops. Research and Development, Patents and Intellectual Property: During the last two years, we have no material expenditures for activities that are properly classified as research and development. We do not own any patents and our business plan is not based on intellectual property other than the know-how and experience of our directors, officers and key employees. Employees: We have four employees at the date of this annual report on Form 10-K including a three-member management and business development team and one administrative employee. We also use part-time independent contractors to perform a variety of specialized services. We are not subject to any collective bargaining agreements.For construction of facilities, the company plans to use outside construction firms and subcontract labor to supplement our workforce. Exchange Act Registration, Periodic Reporting and Audited Financial Statements We have registered our common stock under the Securities Exchange Act of 1934 and are required to file annual and quarterly reports, proxy statements and other reports with the SEC. All reports and other filings we make with the SEC will be available on our corporate website at www.biofuelspower.com. ITEM 1A — RISK FACTORS Our business involves a high degree of risk. The following risk factors should be considered carefully in addition to the other information contained in this annual report on Form 10-K. We are an early stage company, our business is evolving and our prospects are difficult to evaluate. From inception through mid-2006, we engaged in an unsuccessful effort to negotiate military procurement contracts for an explosion preventing aluminum mesh fuel tank filler. In December 2006, we changed our name to Biofuels Power Corporation, raised approximately $1.5 million in new capital and assumed operational and legal responsibility for two partnerships that were organized by Texoga during 2006. This change in focus required us to establish purchasing and power distribution capabilities that we did not need in earlier periods. It has also significantly increased the amount of capital required for fuel inventories and increased our exposure to upstream commodity price and downstream power price fluctuations. We have no material operating history that you can rely on in connection with an investment decision. Our prospects must be carefully considered in light of our history, our high capital costs, our exposure to commodity and power price fluctuations and the other risks, uncertainties and difficulties that are typically encountered by companies that are implementing novel business models. Some of the principal risks and difficulties we expect to encounter include our ability to: · Raise substantial capital to finance our planned expansion, together with the losses we expect to incur as we begin a period of rapid growth; 11 Table of Contents · Install our planned HACS facilities and design and build new IES facilities while maintaining effective control over the cost of new facilities; · Reduce the risk of commodity price swings and optimize the value of the GEP and HACS we produce through price hedging, forward contracts and similar activities; · Develop, implement and maintain financial and management control systems and processes to control the cost of our power generating activities; · Develop, implement and maintain systems to ensure compliance with a variety of governmental and quasi-governmental rules, regulations and policies; · Adapt and successfully execute our rapidly evolving and inherently unpredictable business plan and respond to competitive developments and changing market conditions; · Attract, retain and motivate qualified personnel; and · Manage each of the other risks identified in this annual report on Form 10-K. Because of our lack of operating history and our early stage of development, we have limited insight into trends and conditions that may exist or might emerge and affect our business. There is no assurance that our business strategy will be successful or that we can or will successfully address these risks. The auditors report on our financial statements includes a going concern qualification. For the years ended December 31, 2013 and 2012, we incurred net gains (losses) of ($606,556) and $304,922 respectively. At December 31, 2013, we had approximately ($5,870,686) in working capital and our accumulated deficit was ($17,316,854). Therefore, the independent auditors’ report on our financial statements for the year ended December 31, 2013 contains a fourth explanatory paragraph that our financial statements have been prepared assuming that our company will continue as a going concern and that our history of operating losses and negative cash flow raise substantial doubt about that assumption. We have significant weaknesses in our system of internal controls that could subject us to regulatory scrutiny or impair investor confidence, which could adversely affect our business and our stock price. Section404 of the Sarbanes-Oxley Act of 2002 requires companies to do a comprehensive evaluation of their internal controls. At present, our system of internal controls does not satisfy all applicable regulatory requirements. Future efforts to bring our system of internal controls into compliance with Section404 and related regulations will likely require the commitment of significant financial and managerial resources. If we fail in that effort, we could be subject to regulatory scrutiny or suffer a loss of investor confidence, which could adversely affect our business and our stock price. We have engaged in significant related party transactions with former affiliates that may give rise to conflicts of interest, result in significant losses to our company or otherwise impair investor confidence, which could adversely affect our business and our stock price. We have engaged in significant related party transactions with Texoga, a former affiliate of our company. The principal related party transactions during 2008 include participation under a rent sharing arrangement for the office space that both companies use as their principal executive office. While we are not controlled by or under common control with Texoga, the commonality of ownership between both companies is declining; and all related party transactions must be approved by the disinterested members of our board of directors; related party transactions in general have a higher potential for conflicts of interest than third-party transactions, could result in significant losses to our company and may impair investor confidence, which could adversely effect our business and our stock price. All our officers are part-time employees who are engaged in other activities and will face conflicts of interest in allocating their time among their various interests. Our CFO, Sam H. Lindsey, Jr. and our director Steve McGuire are both actively engaged in other business activities. While our officers or directors aren't engaged in activities that are competitive with our business, they will both face conflicts of interest in allocating their time among their various interests. To the extent that material conflicts of interest arise, those conflicts may have a material adverse impact on our business or stock price. We plan to hire a full-time CEO and a full time CFO, but can offer no assurance respecting the availability of suitably experienced executive officers, the amount of time required to complete our planned executive search, or the terms of any future employment agreement a newly hired executive officer will require. 12 Table of Contents Over the long-term, we must obtain a premium price for our green electricity or our business will fail. If our net fuel costs after available tax rebates exceed our revenue from electricity sales we will lose money. Over the long term, we will not be able to profitably use biodiesel as fuel to generate power unless we are able to obtain a premium price for “green electricity.” We believe a variety of industrial, commercial and individual end-users will be willing to pay a significant premium for a reliable source of green electricity, but we have no end-user contracts at the date of this annual report on Form 10-K and will not be able to negotiate such contracts until we establish our reliability as a power producer. There is no assurance that our plans to augment any future revenue from electricity sales with ancillary revenue from GEPs, HACS, RECs, ERCs and GGCs will be successful. Even if we realize substantial ancillary revenues from these sources and others, there are no assurances that our future revenues will ever exceed our operating costs or that we will be able to generate operating profits on a sustained basis. If we are unable to significantly generate operating revenue or significantly reduce our fuel costs, our business will fail. Our growth strategy may not be executed as planned which could adversely impact our financial condition and results of operations. There can be no assurance that our rapidly evolving and inherently unpredictable growth strategy will be successful. For example, there can be no assurance that “green electricity” generated from alternative fuels will command a meaningful premium in the marketplace. Likewise, therecan be no assurances that potential HACS customers will be willing to pay a reasonable price for HACS services. Similarly, there can be no guarantee that our investment in biodiesel fueled IES facilities will not be adversely impacted as a result of unanticipated changes in available technologies, fossil fuel prices or environmental regulatory policies. Execution of our growth strategy, if achieved, may take longer than expected or cost more than expected. Our growth strategy is dependent upon many variables, including, but not limited to, market, legislative and regulatory dynamics. Any change to any of these dynamics could affect the execution our growth strategy, including causing management to change its strategy. The operation and maintenance of IES facilities involves significant risks that could adversely affect our results of operations and financial condition. The operation and maintenance of IES facilities involves many risks, including start-up risks, breakdown or failure of facilities, lack of sufficient capital to maintain the facilities, the dependence on a specific fuel source or the impact of unusual or adverse weather conditions or other natural events, as well as the risk of performance below expected levels of output, efficiency or reliability, the occurrence of any of which could result in lost revenues and/or increased expenses. Our original facilities in Oak Ridge North and Montgomery County were built with used equipment. Even if our equipment is maintained in accordance with good engineering practices, it may require significant expenditures to maintain adequate levels of efficiency and reliability. The risk of increased maintenance and capital expenditures is exacerbated by our current practice of running only during peak demand periods to maximize our revenues. Our ability to successfully and timely complete capital improvements to existing facilities or other capital projects is contingent upon many variables and subject to substantial risks. Should any such efforts be unsuccessful, our company could be subject to additional costs and/or the write-off of its investment in the project or improvement. We expect to incur substantial losses in the future as we expand our operations, build new facilities and develop new markets for our green electricity. We commenced generating activities at our 5 MW facility in Oak Ridge North, Texas in February 2007 and commenced generating activities at our 10 MW Montgomery County facility in January 2008. We have incurred substantial losses as we suspended these operations and moved equipment to a new site. When and if we restore power operations, we believe our losses will be highest during winter months of the year when electricity prices are at their lowest. Even during the summer months, however, we do not expect our operations to be profitable unless we are able to negotiate a substantial power contract or develop substantial ancillary revenue from other sources. Accordingly, we expect to generate recurring losses until we can establish our reliability as a power producer and negotiate end-user contracts that provide premium prices for green electricity. Moreover: · we will incur substantial additional costs for procurement, marketing and administrative overhead as we retain new management and hire suitable operating personnel; · we will incur substantial additional depreciation and amortization costs associated with new facilities and those costs may be significantly greater than the per unit costs we have incurred to date; and · our activities as an active power producer will expose our company to commodity price risks on both the fuel we use and the electricity we generate. 13 Table of Contents In combination, the foregoing costs and expenses will likely give rise to substantial near-term operating losses and may prevent our company from achieving profitability for an extended period of time. We expect to rely on equity financing to fund our operating losses and other cash requirements until we are able to negotiate a power contracts and develop ancillary sources of revenue. If our net losses continue, we will experience negative cash flow, which will hamper current operations and prevent our company from expanding. We may be unable to attain, sustain or increase profitability on a quarterly or annual basis in the future, which could require us to scale back or terminate our operations. The market prices for feedstock are highly volatile and subject to increasing pressure from alternative fuel producers, which may cause our results of operations to fluctuate. The principal raw materials used in biofuels are commodities that are subject to substantial price variations due to factors beyond our control. Commodity prices are determined from minute to minute based on supply and demand and can be highly volatile. As more producers enter the biofuels business, competition for available feedstock supplies is expected to increase. There can be no assurances that any hedging activities will effectively insulate us from future commodity price volatility or that the value of the feedstock we use will not exceed the value of the electricity we generate. In the event that we are unable to pass increases in the price of raw materials to our customers, our operating results will suffer. Wecannot predict the future price of our biofuels feedstock and any material price increases will adversely affect our future operating performance. Our activities cannot be fully hedged against changes in commodity prices and our hedging procedures may not work as planned or hedge counterparties may default on their obligations to us. We cannot fully hedge the risk associated with changes in feedstock and electricity prices. To the extent that we have un-hedged positions, fluctuating commodity and power prices can materially impact our results of operations and financial position. To manage our financial exposure to commodity and energy price fluctuations, we will routinely enter into contracts to hedge portions of our feedstock requirements and may enter intocontracts to hedge portions of our generating capacity. As part of this strategy, we may enter into fixed-price forward purchase and sales contracts, futures, financial swaps and option contracts traded in the over-the-counter markets or on exchanges. Although we intend to devote a considerable amount of management time and effort to the establishment of risk management procedures as well as the ongoing review of the implementation of these procedures, the procedures in place may not always be followed or may not always function as planned and we cannot eliminate all the risks associated with these activities. As a result of these and other factors, we cannot precisely predict the impact that risk management decisions may have on our business, results of operations or financial position. To the extent that we engage in hedging and risk management activities, our company will be exposed to the risk that counterparties that owe us money or commodities as a result of market transactions will not perform their obligations. Should the counterparties to these arrangements fail to perform, we might be forced to make alternative hedging arrangements or honor the underlying commitment at then-current market prices. In such event, we might incur losses in addition toamounts, if any, already paid to the counterparties. ERCOT market participants are also exposed to risks that another ERCOT market participant may default in its obligations to pay ERCOT for power taken, in which case such costs, to the extent not offset by posted security and other protections available to ERCOT, may be allocated to various non-defaulting ERCOT market participants, including our company. In connection with our possible hedging and risk management activities, we may be required to guarantee or indemnify our performance relating to such activities. We might not be able to satisfy all of these guarantees and indemnification obligations if they were to come due at the same time. In addition, reductions in credit quality or changes in the market prices could increase the cash collateral required to be posted in connection with hedging and risk management activities, which could materially impact our liquidity and financial position. We are dependent on tax incentives and other governmental subsidies. Our business plan depends on the continued availability of tax incentives and other governmental subsidies. If the Federal and/or State government decide to modify the subsidy regime in a way that significantly curtails the amount of available subsidies, the impact on our company could be substantial. While we believe the prior tax incentives and other governmental subsidies will be extended; as of this date they have expired.There is also no assurance that future incentives will be comparable with current incentives. Evenwith the extension of current incentives, there can be no assurance that our business will be profitable. The repeal or a material reduction of the tax incentives and other subsidies would materially impact our revenue and could force us to suspend or terminate operations. 14 Table of Contents The repeal or modification of environmental laws favoring the use of biodiesel for power generation could reduce the demand for our green electricity and cause our sales and profitability to decline. In areas like the HGB that suffer from persistent air quality problems, the use of biofuels as fuel for electric generators can permit users to reduce their regulated emissions without requiring exotic pollution control equipment and other expensive modifications to existing facilities. Most industrial users of electricity require a reliable supply at a predictable cost and are unwilling to accept the inherent risk of supply-chain disruptions that accompany a new fuel like biofuels or new production facilities like ours. Therefore, we believe we will be unable to earn a significant market position in the industrial power market until we can conclusively demonstrate our ability to reliably produce and deliver green electricity in the volumes required by industrial users. Since we believe the combination of tax incentives and environmental regulations make biofuels-fueled electricity particularly attractive to industrial users, we believe the repeal or substantial amendment of federal and state air quality regulations could have a detrimental effect on our business and adversely affect our operating performance. We will not be able to offer direct performance or price advantages to end-users and our marketing efforts will be based primarily on environmental benefits. Electricity is a fungible commodity and green electricity has no performance advantages over electricity generated from nuclear, coal or gas-fired plants. Therefore, our only competitive advantages are indirect benefits from reduced emissions. While emission reduction benefits can have substantial value to end-users who are subject to regulatory compulsion to reduce their air quality footprint, that value can be difficult to quantify. If we are unable to identify environmentally conscious end-users who believe that the benefits of green electricity outweigh the premium price that we must obtain, our business will not be successful. Introducing green electricity to the market is time consuming and expensive and may not ultimately result in an operating profit. To achieve profitable operations, we must convince potential customers that green electricity generated from renewable fuels is worth a premium price. The cost associated with the introduction of green products can be very high and new product lines often generate substantial losses for an extended period of time before making a meaningful contribution to administrative overhead. There is no assurance that our green electricity will command a premium price in the market or that our marketing activities will be successful orprofitable. Even if we are ultimately successful, delays, additional expenses and other factors may significantly impair our potential profitability and there is no assurance that our company will ever generate an operating profit. Violations of environmental regulations could subject our company to severe penalties and adversely affect our sales and profitability. The generation of electricity in biodiesel-fueled facilities is subject to regulation by various federal and state government agencies, including, but not limited to the EPA, the TCEQ and other agencies in each jurisdiction where our existing and proposed facilities are located. Environmental laws and regulations that affect our operations, and that are expected to affect our planned operations, are extensive and have become progressively more stringent. Applicable laws and regulations are subject to change, which could be made retroactively. Violations of environmental laws and regulations or permit conditions can result in substantial penalties, injunctive orders compelling installation of additional controls, civil and criminal sanctions, permit revocations and/or facility shutdowns. If significant unforeseen liabilities arise for corrective action or other compliance, our sales and profitability could be adversely affected. We may be unable to obtain commercially reasonable terms on construction contracts for our planned power generation facilities. We served as our own contractor for our Oak Ridge North and Montgomery County facilities and performed all necessary engineering, procurement and construction work in-house or using third-party consultants. We have recently created a wholly-owned subsidiary named Alternative Energy Consulting LLC (AEC) to manage our engineering, procurement and construction work and perform comparable services for third parties. We presently own 100% of AEC, although our percentage interest is expected to decline as it hires additional staff and expands its operations. We plan to rely on AEC in connection withplanned future expansion of our generating capacity. If we are not able to obtain commercially reasonable terms from AEC for any future acquisition and construction projects, our operations and planned growth could be adversely affected. 15 Table of Contents We may need to increase cost estimates for the acquisition or construction of future IES facilities. The cost of engineering, procurement and construction for new IES facilities could increase significantly and there is no assurance that the final cost of any IES facilities we establish in the future will not be materially higher than anticipated. There may be design changes, material cost escalations or budgetary overruns associated with the construction of future plants. Any significant increase in the estimated construction cost of the plants could delay our ability to generate revenues or reduce the amount of revenues realized. Various risks associated with the construction of our planned generating facilities may adversely affect our sales and profitability. We may experience delays in the construction of our planned additional power generation facilities that we decide to build or acquire in the future. We may also encounter defects in materials and/or workmanship in connection with such projects. Any defects could delay the commencement of operations of the facilities, or, if such defects are discovered after operations have commenced, could halt or discontinue operation of a particular facility indefinitely. In addition, construction projects often involve delays in obtaining permits and encounter delays due to weather conditions, the provision of materials or labor or other events. In addition, changes in political administrations at the federal, state or local levels thatresult in policy change towards biofuels or our project in particular, could cause construction and operation delays. Any of these events may adversely affect our sales and profitability. We will be a small player in an intensely competitive industry and may be unable to compete. The electric power industry in Texas is large and intensely competitive. Potential end-users of our electricity are generally dependent on their power supplies and unlikely to accept our company as a reliable supplier until they are satisfied that our operations will not materially impair the reliability or efficiency of their operations. Therefore, we believe that potential end-users will be unlikely to sign a contract with us until they have completed an extensive and complex internal analysis. As a result, we anticipate a lengthy sales cycle and there can be no assurance that end-users will conclude that electricity generated by us is an acceptable alternative. We intend to offer generous equity compensation packages to our management and employees. As a key component of our growth strategy, we intend to offer generous equity compensation packages to our management and employees. We believe such compensation packages will allow us to provide substantial incentives to our executives and employees while minimizing our cash outflow. Nevertheless, we will be required to account for the fair market value of compensatory stock issuances as operating expenses. The non-cash expenses arising from future incentive transactions are expected to materially and adversely affect our future operating results. We may issue additional shares of common stock or derivative securities that will dilute the percentage ownership interest of our existing shareholders and may dilute the book value per share of our common stock and adversely affect the terms on which our company may obtain additional capital. Our authorized capital includes 50,000,000 shares of common stock.The Board of Directors has the authority, without action by or vote of our shareholders, to issue all or part of the authorized shares of common and preferred stock for any corporate purpose, including equity-based incentives under existing and future incentive stock plans. We are likely to seek additional equity capital in the future as we develop our business and expand our operations. Any issuance of additional shares of common stock or derivative securities will dilute the percentage ownership interest of our shareholders and may dilute the book value per share of our common stock. Additionally, the exercise or conversion of derivative securities could adversely affect the terms on which our company can obtain additional capital. Holders of derivative securities are most likely to voluntarily exercise or convert their derivative securities when the exercise or conversion price is less than the market price for the underlying common stock. Holders of the securities will have the opportunity to profit from any rise in the market value of our common stock or any increase in our net worth without assuming the risks of ownership of the underlying shares of our common stock. We will not be required to comply with all of the requirements of the Sarbanes-Oxley Act of 2002 because we will not be quoted or listed on the Nasdaq or a national securities exchange and quotation of our shares on the OTC Bulletin Board will limit the liquidity and price of our securities more than if our securities were so quoted or listed. Because our securities are not quoted on or expected to qualify for quotation on the Nasdaq or any other national securities exchange, we are not subject to all of the corporate governance requirements of the Sarbanes-Oxley Act of 2002, such as independent director standards and audit committee requirements. While we may choose to voluntarily adopt some of the requirements of Sarbanes-Oxley, you may not have all of the corporate governance protection afforded to investors in companies listed on Nasdaq or a national exchange. Quotation of our securities on the OTC Bulletin Board will limit the liquidity and price of our securities more than if our securities were quoted or listed on Nasdaq or a national exchange. 16 Table of Contents Under Rule 144, as recently amended by the SEC, the substantial bulk of our common stock is eligible for unrestricted resale into the public markets and future sales of large numbers of shares into a limited trading market or the perception that those sales could occur may cause our stock price to decline. Fewer than 20% of our outstanding shares are owned by directors, officers and affiliates of our company and the substantial bulk of our remaining shares have been outstanding for more than six months. Under Rule 144, as recently amended by the SEC, all shares held by non-affiliates that have been issued and outstanding for more than one year are presently eligible for resale. Commencing 90 days after the effective date of our Form 10 registration statement, all shares held by non-affiliates that have been issued and outstanding for more than six months will be eligible for resale. Future sales of large numbers of shares into a limited trading market or the concerns that those sales may occur could cause the trading price of our common stock to decrease or to be lower than it might otherwise be. If an active, stable and sustained trading market does not develop, the market price for our shares will decline and such declines are likely to be permanent. Our common stock will probably be subject to the “penny stock” rules which would make it a less attractive investment. SEC rule 3a51-1 defines a “penny stock” as any equity security that is not listed on the NASDAQ system or a national securities exchange and has an inside bid price of less than $5 per share. Our common stock will probably be subject to the penny stock rules. Before effecting a transaction that is subject to the penny stock rules, a broker-dealer must make a determination respecting the suitability of the purchaser; deliver certain disclosure materials to the purchaser and receive the purchaser’s written approval of the transaction. Because of these restrictions, most broker-dealers refrain from effecting transactions in penny stocks and many actively discourage their clients from purchasing such securities. Therefore, both the ability of a broker-dealer to recommend our common stock and the ability of holders of our common stock to sell their shares in the secondary market are likely to be adversely affected. Until the inside bid price of our stock exceeds $5 per share, the penny stock rules will decrease market liquidity and make it difficult for you to use our stock as collateral. We are unlikely to pay dividends for the foreseeable future. We have never declared or paid cash dividends and we do not expect to pay cash dividends in the foreseeable future. While our dividend policy will be based on the operating results and capital needs of our business, we believe any future earnings will be retained to finance ongoing operations and the expansion of our business. ITEM 2 — PROPERTIES Our executive office is located at 20202 Hwy 59 N, Suite 210, Humble, TX77338. Our telephone number is 281-446-9970.We are utilizing the space on a monthly basis and are not under a lease agreement with regard to the space. In addition to our executive office facilities, we have: · purchased a 79 acre industrial site in Houston, Texas called H. O. Clarke that has a decommissioned former Houston Light and Power generating plant that had supplied up to 288 MW from gas fired steam turbines to the city from the 1940’s to the late 1990’s when the industry was deregulated. H.O. Clarke Facility: We purchased the 79 acre H.O. Clarke site from NRG Energy on March 25, 2008. The facility has a decommissioned 288 MW steam plant, a connection to the adjacent138 kV Centerpoint Energy transmission substation,65,000 bbl above ground fuel storage tankage, two 6” and one 12” natural gas pipelines previously connected to a Kinder Morgan high pressure gas pipeline and six turbine pad sites with connections to a 12Kv distribution power line and adjacent to Centerpoint Energy distribution substation. ITEM 3 — LEGAL PROCEEDINGS We are not a party to any material litigation, and we are not aware of any pending or threatened litigation against us that could have a material adverse affect on our business, operating results or financial condition. ITEM 4 — SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS We have not submitted any matters for a stockholders vote during 2013. 17 Table of Contents PART II ITEM 5 —MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information We are currently trading on the OTCBB exchange as BFLS.OB. Holders As of March 31, 2014, there were 302 holders of record of our common stock, including 100 original Texoga Shareholders; 58 former holders of TBP-I and TBP-II units that exchanged their units for shares of our common stock; 58 shareholders who purchased shares in our private placements; 54 shareholders who purchased outstanding shares from our shareholders and 24 employees who received shares of our stock in compensatory transactions. See "Security Ownership of Certain Beneficial Owners and Management" for information on the holders of our common stock. Also see "Description of Registrant’s Securities to be Registered" for a description of our outstanding and issued capital stock. Dividends We have never paid cash dividends on our common stock and do not intend to pay cash dividends in the foreseeable future. Our company is not likely to pay cash dividends for an extended period of time, if ever. You should not subscribe to purchase our shares if you require current income from your investments. 2007 Stock Incentive Plan Subject to stockholder approval at our next annual meeting, our Board of Directors has adopted an incentive stock plan for the benefit of our employees. Under the terms of the plan, we are authorized to grant incentive awards for up to 2,000,000 shares of common stock. No incentive awards are outstanding at the date of this annual report on Form 10-K. When we are eligible to do so, we intend to file a registration statement under the Securities Act on Form S-8 to register the securities included in and authorized by our 2007 Incentive Stock Plan.That registration statement is expected to become effective upon filing.Shares covered by the registration statement will thereupon be eligible for sale in the public market, subject in certain cases to vesting and other plan requirements. The plan provides for the grant of incentive awards to full-time employees, non-employee directors and consultants. Within the limits of the plan, theCompany will have absolute discretion in deciding who will receive awards and the terms of such awards. The plan authorizes the creation of incentive and/or non-qualified stock options, shares of restricted and/or phantom stock and stock bonuses. In addition, the plan will allow us to grant cash bonuses payable when an employee is required to recognize income for federal income tax purposes because of the vesting of shares of restricted stock or the grant of a stock bonus. The Compensation Committee will administer the plan; decide which employees will receive incentive awards; make determinations with respect to the type of award to be granted; and make determinations with respect to the number of shares covered by the award. The Compensation Committee will also determine the exercise prices, expiration dates and other features of awards. The Compensation Committee will be authorized to interpret the terms of the plan and to adopt any administrative procedures it deems necessary. The Compensation Committee may not, however, increase the number of shares subject to the plan; materially increase the benefits accruing to holders of incentive awards; or materially modify the eligibility requirements. All decisions of the Compensation Committee will be binding on all parties. We will indemnify each member of the Compensation Committee for good faith actions taken in connection with the administration of the plan. 18 Table of Contents The following table provides information as of December 31, 2013 with respect to the shares of our common stock that may be issued under our existing equity compensation plans. Plan Category Number of Securities to be Issued Upon Exercise of Outstanding Options,Warrants and Rights Weighted Average Exercise Price of Outstanding Options,Warrants and Rights Number of Securities RemainingAvailable For Future Issuance Under Equity Compensation Plan Equity compensation plans approved by security holders 0 - 2,000,000 (subject to shareholder approval) Equity compensation plans not approved by security holders 0 - 0 Total 0 - 2,000,000 (subject to shareholder approval) Securities Eligible for Resale Rule 144Under Rule 144, as recently amended by the SEC, all shares held by non-affiliates that have been issued and outstanding for more than one year are presently eligible for resale and commencing 90 days after the effective date of our registration statement on Form 10, all shares held by non-affiliates that have been issued and outstanding for more than six months will be eligible for resale. Future sales of large numbers of shares into a limited trading market or the concerns that those sales may occur could cause the trading price of our common stock to decrease or to be lower than it might otherwise be. If an active, stable and sustained trading market does not develop, the market price for our shares will decline and such declines are likely to be permanent Rule 701 Under Rule 701, as currently in effect, shares of common stock acquired in compensatory transactions by employees of privately held companies may be resold by persons, other than affiliates, beginning 90 days after the date of the effectiveness of this annual report on Form 10-K, subject to manner of sale provisions of Rule 144, and by affiliates in accordance with Rule 144 without compliance with its one-year minimum holding period. Combined On the date of this annual report on Form 10-K, we had 31,442,760 shares outstanding, including 12,876,846 shares held by persons who are not directors, officers or affiliates of our company.Of this total: · 21,374,720 shares held by non-affiliates have been outstanding since February 28, 2007 and are presently eligible for resale pursuant to Rule 144; · 450,000 shares were issued to non-affiliates pursuant to Rule 701 in November 2007 and will be eligible for resale commencing 90 days after the effectiveness of our pending Form 10 registration statement; and · 1,983,269 shares were issued to non-affiliates between February 28, 2007 and September 10, 2007, and will become eligible for resale pursuant to Rule 144 commencing 90 days after the effectiveness of our Form 10 registration statement. Recent Sales of Unregistered Securities Set forth below is information regarding common stock issued by our company during 2008 and the subsequent interim period. Also included is the consideration, if any, we received and information relating to the section of the Securities Act, or rule of the SEC, under which exemption from registration was claimed. 19 Table of Contents Sale of Common Stock for Cash During the period from November 2006 through March 2008, we sold 6,490,237 shares of our common stock to accredited investors for cash. The offer was directed solely to accredited investors who each had a pre-existing business relationship with our company or M1-Energy Capital Securities and D.E. Wine Investments, the broker-dealers we retained to act as selling agents. All potential investors were provided disclosure documentation that was appropriate for an offering restricted to accredited investors; afforded the opportunity to ask questions and receive answers concerning the terms and conditions of the offering; afforded the opportunity to obtain such additional information and documentation as they deemed necessary to verify the accuracy of information furnished; and afforded the opportunity to obtain any additional information they considered material to their investment decisions. The offer and sale of our shares was affected without any advertising or general solicitation. A total of 58 accredited investors purchased shares of our common stock for cash.All certificates representing shares sold for cash were imprinted with a restrictive legend to the effect that the shares were not transferable by the holders thereof in the absence of an effective registration statement under the Securities Act, or an available exemption therefrom. The sale of our securities for cash was affected in reliance on the exemption from registration set forth in Section 4(2) of the Securities Act and Rule 506 of Regulation D promulgated thereunder Issuance of Common Stock in Compensatory Transactions On November 1, 2007, we issued a total of 1,250,000 shares of common stock to a total of 24 individuals who are directors, officers and employees of, or principal consultants to our company, including 60,000 shares that were subsequently forfeit when the grantees resigned from our board of directors. The total number of grant shares represented less than 5% of the total number of common shares outstanding before the grants. Each recipient of grant shares signed a written agreement that described the terms of the grant and was provided information about the risks associated with oursecurities, audited financial statements for the year ended December 31, 2006 and unaudited financial statements for the six months ended June 30, 2007. Each recipient of grant shares was also afforded the opportunity to ask questions and receive answers concerning the terms and conditions of the grant; and to obtain such additional information and documentation as they deemed necessary to verify the accuracy of information furnished, or material to their investment decisions. All shares were distributed to the recipients as outright grants and no cash consideration was paid by any recipient. All stock grants were 50% vested on the issue date and the remaining 50% will vest ratably at the rate of 5% per month over the next 10 months. The distribution of compensatory shares was affected without any advertising or general solicitation and all of the purchasers are employees of or consultants to our company. None of the shares were issued in connection with the offer or sale of securities in a capital-raising transaction, or for the purpose of directly or indirectly promoting or maintaining a market for our shares, which are not presently traded on any market. All certificates representing shares issued to employees and consultants were imprinted with a restrictive legend to the effect that the shares were not transferable by the holders thereof in the absence of an effective registration statement under the Securities Act, or an available exemption therefrom. The issuance was affected in reliance on the exemption from registration set forth in Rule 701. Purchases of Equity Securities We have never purchased any shares of our common stock and we are not likely to purchase any shares in the foreseeable future. Our founders have not repurchased any shares of our common stock and are not likely to do so in the foreseeable future. ITEM 6 — SELECTED FINANCIAL DATA. We are a smaller reporting issuer as defined in Item 10 of Regulation S-K and are not required to report the selected financial data specified in Item 301 of Regulation S-K. 20 Table of Contents ITEM 7 — MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion of the financial condition and plan of operations contains forward-looking statements that involve risks and uncertainties. Please see “Risk Factors” and “Cautionary Note Regarding Forward-Looking Statements” elsewhere in this annual report on Form 10-K. Financial condition In December 2006, we became the general partner of TBF-I and TBF-II; sold approximately 2 million shares of our common stock for approximately $1.5 million in cash; recorded 1,050,000 shares of common stock as unissued in exchange for 700 units of limited partnership interest in TBF-I; and issued 870,000 shares of common stock in exchange for 580 units of limited partnership interest in TBF-II. Since December 31, 2006, we have acquired all of the remaining TBF-I units and dissolved the partnership. We have also acquired 2,470 additional TBF-II units and presently own an 87.1% majority of the outstanding TBF-II units. In accordance with FIN 46(R), which requires the consolidation of certain variable interest entities, our consolidated financial statements for the years ended December 31, 2032 and 2012 include the accounts of TBF-I and TBF-II, and reflect the limited partner interests held by others as a long-term liability. During 2007, we sold approximately 4 million additional shares of our common stock for approximately $3 million in cash. The following table provides summary balance sheetinformation as of December 31, 2013 and 2012, and is based on the audited annual financial statements included elsewhere in this annual report on Form 10-K. December 31, 2013 December 31, 2012 ASSETS Cash and cash equivalents $ $ Accounts Receivable - - Other current assets - - Property and equipment, net Total assets $ $ LIABILITIES Current Liabilities $ Notes Payable Total liabilities $ $ STOCKHOLDERS EQUITY Common stock, 31,442,760 outstanding at December 31, 2013 and31,442,760 shares outstanding at December 31, 2012 $ $ Additional paid in capital Retained earnings (deficit) ) ) Total Stockholders' equity (deficit) $ ) $ ) 21 Table of Contents Plan of Operation We began selling electricity from our 5 MW facility in Oak Ridge North, Texas in February 2007 and commenced commercial sales of electricity from our 10 MW Montgomery County facility in January 2008.In early 2009 we decommissioned the Oak Ridge North and Montgomery County.We consolidated operations at this site because it allowed for both distribution and transmission grid connections into ERCOT. We acquired the H.O. Clarke power plant site that is adjacent to an active 138 kV Centerpoint Energy substationinter-connected with ERCOT.Our site has four decommissioned gas–fired steam generating units that totaled 288 MW.These will be evaluated for components that can be reused, sold or demolished for the scrap value.Adjacent to the steam generating units are six pad sites for gas turbines connected to Centerpoint’s 12kV distribution system.We moved the Montgomery County GE Frame 5 turbine to this site during 2009 but did not place it in operation.We do not have sufficient financial resources to complete our planned acquisition and installation of additional equipment and there can be no assurance that suitable financing will be available when needed. If we are not able to attract adequate financing, we may have to delay or abandon our plans to reestablish power production at this new site. In combination, we believe our existing facilities will give us sufficient corporate mass to make credible sales presentations to potential purchasers of green electricity and alternative fuels. There can be no assurances that future contract prices for green electricity or alternative fuels will provide sufficient revenue to offset our anticipated operating expenses. We believe our company has a unique market focus, is well positioned demographically and has proven to be operationally efficient. Many REPs are actively seeking “green energy” for sale to environmentally conscious residential and commercial customers who are willing to pay more for electricity produced from renewable energy resources. Our expertise in the field and our innovative approach to green energy distinguish our company from its competitors. Nevertheless, there is a possibility that new competitors, who could be better capitalized than our company, could seize upon our business model and produce electricity more efficiently, which might allow them to capture a significant share of our target market. In addition, the Company theplans to help develop the construction of a small scale, modular gas-to-liquids (“GTL”) facility located at the company’s Houston Clean Energy Park (“GTL Plant”) is timely considering the current low price of natural gas.The technology under consideration is not new or untested but rather links conventional equipment in a unique way. The current low cost of natural gas and abundant supplies produced from unconventional shale resources enhances the opportunity to profitably convert natural gas to higher value liquid fuels. The focus of the company’s GTL development will be on smaller units capable of converting 5 – 10 million cubic feet per day of natural gas into feasibility approximately 500 bbls per day of syncrude. A plant capacity expansion on the company’s Houston Clean Energy Park may be initiated on successful completion of the initial GTL Plant.The GTL Plant concept under consideration would also be capable of exporting power into the Texas ERCOT grid. Future projects of this type may be attractive to the numerous oil operators drilling shale gas wells that may be confronted with curtailing production or, in the extreme case, ceasing production entirely.These “stranded gas wells” would be released for production if the planned GTL units could process the natural gas immediately after completion of the well. The Houston Clean Energy Park is an ideal location for the development of a gas-to-liquids facility. The site has access to a large intrastate pipeline, grid connection through the on-site substation and easy access to the Houston Ship Channel refinery and petrochemical complex.The feasibility study is an important step in commercializing the technical concept. Future gas-to-liquids developments like this could fill a need in the energy industry for decades to come. Until we are able to negotiatecontracts that provide for a significant GEP, we intend to rely on equity financing to cover our current and anticipated operating losses. We need additional capital and intend to take advantage of financing opportunities as they arise. There is no assurance that the potential proceeds of any future financing activities will be sufficient to pay our operating costs until we can negotiate a significant GEP, or that any GEP we negotiate will be sufficient to offset all of our operating costs. 22 Table of Contents Liquidity and capital resources During the year ended December 31, 2013 and December 31, 2012, we incurred net gains (losses) of $(606,556) and $342,456 respectively. We had $222 in current assets and $5,870,908 in current liabilities at December 31, 2013, leaving us a working capital balance (deficit) of $(5,870,686). Our available resources are not sufficient to pay our current operating expenses and the anticipated capital costs and we are presently seeking additional financing. We believe we will need at least $20 million in additional capital to finance our planned facility expansions and future acquisitions. Capital requirements are difficult to plan for companies like ours that are developing novel business models. We expect that we will need additional capital to pay our day-to-day operating costs, finance our feedstock and fuel inventories, finance additions to our infrastructure, pay for the development of additional generating facilities and the marketing of our green electricity. We intend to pursue additional financing as opportunities arise. Our ability to obtain additional financing will be subject to a variety of uncertainties. The inability to raise additional funds on terms favorable to us, or at all, could have a material adverse effect on our business, financial condition and results of operations. If we are unable to obtain additional capital when required, we would be forced to halt operations. As a result of our limited operating history, our operating plan and our growth strategy are unproven and we have limited insight into the long-term trends that may impact our business. There is no assurance that our operating plan and growth strategy will be successful or that we will be able to compete effectively, achieve market acceptance for green electricity or address the risks associated with our existing and planned business activities. Contractual obligations We have no contractual obligations Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. ITEM 7A — QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISKS We are a smaller reporting issuer as defined in Item 10 of Regulation S-K and are not required to report the selected financial data specified in Item 305 of Regulation S-K. 23 Table of Contents ITEM 8 — FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Clay Thomas, P.C. Certified Public Accountant 500 Chestnut Street Suite 804 Abilene, Texas 79602 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Management of Biofuels Power Corporation Humble, Texas I have audited the accompanying consolidated balance sheet of Biofuels Power Corporation as of December 31, 2013 and 2012 and the related consolidated statements of operations, stockholders' equity (deficit) and cash flows for the years ended December 31, 2013 and 2012. These financial statements are the responsibility of the Company's management. My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Biofuels Power Corporation as of December 31, 2013 and 2012, and the results of its operations and its cash flows for the period then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has suffered significant losses and will require additional capital to develop its business until the Company either (1) achieves a level of revenues adequate to generate sufficient cash flows from operations; or (2) obtains additional financing necessary to support itsworkingcapital requirements. These conditions raise substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ ClayThomas,P.C. www.claythomaspc.com Abilene, Texas April 11, 2014 clay.thomas@claythomaspc.com www.claythomaspc.com 24 Table of Contents BIOFUELS POWER CORPORATION CONSOLIDATED BALANCE SHEET December 31, 2013 and 2012 December 31, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Total Current Assets Property and equipment, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS EQUITY Current Liabilities Accounts payable Notes payable, unsecured Notes payable, secured Interest payable Total Current Liabilities Long Term Debt Notes payable, unsecured Total Liabilities Stockholders' Equity Common stock, $.001 par value, 50,000,000 shares authorized; 31,442,760 and 31,442,760 shares issued and outstanding, respectively Additional paid in capital Minority interest (0
